In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Palmieri, J.), dated July 13, 2006, which granted the plaintiffs motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion for leave to amend her complaint (see CPLR 3025 [b]; Fiumara v C & S Wholesale Grocers, Inc., 33 AD3d 959 [2006]; AFBT-II, LLC v Country Vil. on Mooney Pond, Inc., 21 AD3d 972, 972-973 [2005]; Holchendler v We Transp., 292 AD2d 568, 568-569 [2002]; Northbay Constr. Co. v Bauco Constr. Corp., 275 AD2d 310, 311-312 [2000]). Ritter, J.P., Goldstein, Florio and Covello, JJ., concur.